        Case 3:16-cv-00036-JD Document 171 Filed 07/26/19 Page 1 of 5



 1   Elizabeth J. Cabraser (CA SBN 083151)             DAVID F. MCDOWELL (CA SBN 125806)
     ecabraser@lchb.com                                DMcDowell@mofo.com
 2   Kelly M. Dermody (CA SBN 171716)                  MORRISON & FOERSTER LLP
     kdermody@lchb.com                                 707 Wilshire Boulevard
 3   Kevin R. Budner (CA SBN 287271)                   Los Angeles, California 90017-3543
     kbudner@lchb.com                                  Telephone: 213.892.5200
 4   LIEFF CABRASER HEIMANN &                          Facsimile: 213.892.5454
     BERNSTEIN, LLP
 5   275 Battery Street, 29th Floor                    ERIN M. BOSMAN (CA SBN 204987)
     San Francisco, CA 94111-3339                      EBosman@mofo.com
 6   Telephone: (415) 956-1000                         JULIE Y. PARK (CA SBN 259929)
     Facsimile: (415) 956-1008                         JuliePark@mofo.com
 7                                                     KAI S. BARTOLOMEO (CA SBN 264033)
     Jonathan D. Selbin (CA SBN 170222)                KBartolomeo@mofo.com
 8   jselbin@lchb.com                                  MORRISON & FOERSTER LLP
     LIEFF CABRASER HEIMANN &                          12531 High Bluff Drive
 9   BERNSTEIN, LLP                                    San Diego, California 92130-2040
     250 Hudson Street, 8th Floor                      Telephone: 858.720.5100
10   New York, NY 10013                                Facsimile: 858.720.5125
     Telephone: (212) 355-9500
11   Facsimile: (212) 355-9592

12   Robert Klonoff (pro hac vice)
     klonoff@usa.net
13   ROBERT H. KLONOFF, LLC
     2425 SW 76th Ave.
14   Portland, OR 97225
     Telephone: (503) 291-1570
15
     Attorneys for Plaintiffs                          Attorneys for Defendant Fitbit, Inc.
16   (additional counsel listed on signature page)

17                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
18                                 SAN FRANCISCO DIVISION
19   KATE MCLELLAN, TERESA BLACK,                          Case Nos. 16-cv-00036-JD; 16-cv-00777-JD
     DAVID URBAN, ROB DUNN, RACHEL
20   SAITO, TODD RUBINSTEIN, RHONDA                        STIPULATION OF DISMISSAL WITH
     CALLAN, JAMES SCHORR, BRUCE                           PREJUDICE
21   MORGAN, and AMBER JONES, Individually
     and on Behalf of All Others Similarly Situated,       The Honorable James Donato
22
                       Plaintiffs,
23   v.
     FITBIT, INC.,
24
                       Defendant.
25   JUDITH LANDERS, LISA MARIE BURKE,
     and JOHN MOLENSTRA, Individually and on
26   Behalf of All Others Similarly Situated,
                       Plaintiffs,
27   v.
     FITBIT, INC.,
28
                       Defendant.
                                                                  STIPULATION OF DISMISSAL WITH PREJUDICE
                                                     -1-              CASE NOS. 16-CV-00036-JD; 16-CV-00777-JD
        Case 3:16-cv-00036-JD Document 171 Filed 07/26/19 Page 2 of 5



 1          WHEREAS, in orders issued on October 11, 2017, and January 24, 2018, the Court
 2   granted Fitbit, Inc.’s Motion to Compel Arbitration (Dkt. Nos. 114, 126) as to all Plaintiffs in the
 3   above-captioned actions (the “Action”) except Rob Dunn.
 4          WHEREAS, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all Plaintiffs in
 5   the Action, by and through their undersigned counsel, voluntarily dismiss all claims against Fitbit,
 6   Inc. with prejudice.
 7          WHEREAS, Fitbit, Inc., by and through its undersigned counsel, consents to the
 8   dismissal.
 9          The Parties stipulate that the Action is dismissed with prejudice, with all parties bearing
10   their own costs.
11          IT IS SO STIPULATED.
12
                                     Respectfully submitted,
13
     Dated: July 26, 2019            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
14
                                     By: /s/ Jonathan D. Selbin
15                                          Jonathan D. Selbin
16                                   Jonathan D. Selbin (CA SBN 170222)
                                     jselbin@lchb.com
17                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                     250 Hudson Street, 8th Floor
18                                   New York, NY 10013
                                     Telephone: (212) 355-9500
19                                   Facsimile: (212) 355-9592
20                                   Elizabeth J. Cabraser (CA SBN 083151)
                                     ecabraser@lchb.com
21                                   Kelly M. Dermody (CA SBN 171716)
                                     kdermody@lchb.com
22                                   Kevin R. Budner (CA SBN 287271)
                                     kbudner@lchb.com
23                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                     275 Battery Street, 29th Floor
24                                   San Francisco, CA 94111-3339
                                     Telephone: (415) 956-1000
25                                   Facsimile: (415) 956-1008
26

27

28

                                                                  STIPULATION OF DISMISSAL WITH PREJUDICE
                                                    -2-               CASE NOS. 16-CV-00036-JD; 16-CV-00777-JD
        Case 3:16-cv-00036-JD Document 171 Filed 07/26/19 Page 3 of 5



 1                           Robert Klonoff (pro hac vice)
                             klonoff@usa.net
 2                           ROBERT H. KLONOFF, LLC
                             2425 SW 76th Ave.
 3                           Portland, OR 97225
                             Telephone: (503) 291-1570
 4
                             Rosemary M. Rivas (CA SBN 209147)
 5                           rrivas@zlk.com
                             LEVI & KORSINSKY LLP
 6                           44 Montgomery Street, Suite 650
                             San Francisco, CA 94104
 7                           Telephone: (415) 373-1671
                             Facsimile: (415) 484-1294
 8
                             Adam C. McCall (CA SBN 302130)
 9                           amccall@zlk.com
                             LEVI & KORSINSKY LLP
10                           445 South Figueroa Street, 31st Floor
                             Los Angeles, CA 90071
11                           Telephone: (213) 985-7290
                             Facsimile: (866) 367-6510
12                           Attorneys for Plaintiffs

13   Dated: July 26, 2019    By: /s/ David F. McDowell
                                    David F. McDowell
14
                              David F. McDowell (CA SBN 125806)
15                            dmcdowwell@mofo.com
                              MORRISON & FOERSTER LLP
16                            707 Wilshire Boulevard
                              Los Angeles, California 90017-3543
17                            San Francisco, California 94105-2482
                              Telephone: (213) 892-5200
18                            Facsimile: (213) 892-5454

19                            Erin M. Bosman (CA SBN 204987)
                              ebosman@mofo.com
20                            Julie Y. Park (CA SBN 259929)
                              JuliePark@mofo.com
21                            Kai Bartolomeo (CA SBN 264033)
                              kbartolomeo@mofo.com
22                            MORRISON & FOERSTER LLP
                              12531 High Bluff Drive
23                            San Diego, California 92130-2040
                              Telephone: (858) 720-5100
24                            Facsimile: (858) 720-5125

25                           Attorneys for Defendant Fitbit, Inc.

26

27

28

                                                          STIPULATION OF DISMISSAL WITH PREJUDICE
                                            -3-               CASE NOS. 16-CV-00036-JD; 16-CV-00777-JD
        Case 3:16-cv-00036-JD Document 171 Filed 07/26/19 Page 4 of 5



 1
                                             ATTESTATION
 2
            Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence
 3
     in the filing of this document has been obtained from the other signatories above.
 4

 5
     Dated: July 26, 2019                     By: /s/ Jonathan D. Selbin
 6                                                    Jonathan D. Selbin
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 STIPULATION OF DISMISSAL WITH PREJUDICE
                                                   -4-               CASE NOS. 16-CV-00036-JD; 16-CV-00777-JD
        Case 3:16-cv-00036-JD Document 171 Filed 07/26/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that, on July 26, 2019, service of this document was accomplished

 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF

 4   system.

 5
                                                  /s/ Jonathan D. Selbin
 6                                                   Jonathan D. Selbin
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                STIPULATION OF DISMISSAL WITH PREJUDICE
                                                  -5-               CASE NOS. 16-CV-00036-JD; 16-CV-00777-JD
